DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 recites the limitation "second metamorphic display symbol also indicates an award." in claim 14.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear what symbol is also indicating an award.  Specifically claim 11 indicates the first metamorphic symbol indicates an award however claim 15 does not depend on claim 11 and no other indication is given on what symbol is indicating an award besides the second metamorphic symbol.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10-11, and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) in view of Acres (US Pub. No. 2009/0215523 A1).
As per claim 1, Visocnik teaches a gaming device (abstract and Fig. 1), comprising: a display system including one or more displays (Fig. 1, item 10 and paragraph [0075]); an interface system including at least one user interface (paragraphs [0077] and [0120]); and a control system including one or more processors (Fig. 1, item 12), the control system being configured for: receiving, via the interface system, user input for initiation of an instance of a wagering game (paragraphs [0077] and [0120]), the wagering game comprising a slot game (Fig. 1, item 10 and paragraph [0012]); determining a game outcome and corresponding display symbols, the game outcome comprising an award determination, wherein at least one of the display symbols is a first metamorphic display symbol comprising a first metamorphic image, a state of the first metamorphic image corresponding to a level of progress towards attaining a goal (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teaches a slot game wherein during a plurality of plays a symbol is shown to change, or morph, as a goal "being adapted for other casino functions such as player tracking, casino accounting and security...for the purpose of transferring bonus award information or if the connection serves a variety of other purposes as well." (Acres paragraph [0113]) as is known in the gaming art.  Specifically a network connection provides the advantage of communicating data allowing for player tracking, accounting, and other known server functions.
As per claim 2, Visocnik does not teach a gaming device wherein the control system is further configured for controlling the display system to display one or more progress indicators corresponding to the level of progress towards attaining the goal, the one or more progress indicators being displayed 
As per claim 3, Visocnik does not teach a gaming device wherein the one or more progress indicators comprises a progress meter.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres, since Visocnik is modifiable to include further progress indicators to indicate to a player that they are closer to being awarded a bonus award, as shown by Acres, thereby further encouraging the player to play as they see the progress indicators fill up (paragraph [0015] of Acres).
As per claim 4, Visocnik does not teach a gaming device wherein the control system is further configured for controlling the display system to display the display symbol positions in a first area and to display the one or more progress indicators in a second area.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres, since Visocnik is modifiable to include further progress indicators to indicate to a player that they are closer to being awarded a bonus award, as shown by Acres, thereby 
	As per claim 10, Visocnik does not teach a gaming device wherein the goal comprises a feature presentation, the feature presentation comprising one or more bonus games.  However, Visocnik teaches a gaming device wherein a symbol is shown as progressing towards a goal (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teaches a slot game wherein during a plurality of plays a symbol is shown to change, or morph, as a goal is progressed with the symbol of the knight being an example wherein the knight gains a sword once the goal of reaching the sword is reached and then causes a diamond symbol, once reached, to split apart for the purpose of providing an award.  Further see symbols such as a pot being knocked over or fountains being turned on in order to award a prize) wherein the described bonus game could be implemented as a base game (paragraph [0083]) and wherein a base game award can be the triggering of a bonus game (paragraph [0081]).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres, since Visocnik is modifiable to use the features described to trigger a different bonus game since as described in Visocnik the morphing symbol is usable in a base game (paragraph [0083] of Visocnik) with the award in the base game including a bonus game (paragraph [0081] of Visocnik) and therefore by applying the features to the base game to trigger a bonus game further excitement can be caused for a player without having to wait for the chance of a bonus game to be triggered.  Specifically the feature can be presented earlier while still allowing for another special bonus game feature.
	As per claim 11, Visocnik teaches a gaming device wherein the first metamorphic display symbol also indicates an award (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teaches a slot game wherein during a plurality of plays a symbol is shown to change, or morph, as a goal is progressed with the symbol of the knight being an example wherein the knight gains a sword once the goal of reaching the sword is reached and then causes a diamond symbol, once reached, to split apart 
As per claim 13, Visocnik teaches a gaming device wherein a maximum value of the first metamorphic display symbol award corresponds to the state of the first metamorphic image (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] the award, or maximum value, is only provided when the symbol image indicates it has been activated such as spilling over the pot).
As per claim 14, Visocnik teaches a gaming device wherein at least one of the display symbols is a second metamorphic display symbol comprising a second metamorphic image, the first metamorphic display symbol being a first type of metamorphic display symbol and the second metamorphic display symbol being a second type of metamorphic display symbol (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teaches a slot game wherein during a plurality of plays a plurality of morphing symbols are shown to change, or morph, as a goal is progressed with the symbol of the knight being an example wherein the knight gains a sword once the goal of reaching the sword is reached and then causes a diamond symbol, once reached, to split apart for the purpose of providing an award.  Further see symbols such as a pot being knocked over or fountains being turned on in order to award a prize) wherein the described bonus game could be implemented as a base game (paragraph [0083]) and wherein a base game award can be the triggering of a bonus game (paragraph [0081]).
As per claim 15, Visocnik teaches a gaming device wherein the second metamorphic display symbol also indicates an award (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teaches a slot game wherein during a plurality of plays a plurality of morphing symbols are shown to change, or morph, as a goal is progressed with the symbol of the knight being an example wherein the knight gains a sword once the goal of reaching the sword is reached and then causes a diamond 
As per claim 16, Visocnik teaches a gaming device wherein a maximum value of the second metamorphic display symbol award corresponds to a state of the second metamorphic image (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] the award, or maximum value, is only provided when the symbol image indicates it has been activated such as spilling over the pot).
As per claim 17, Visocnik teaches a gaming device wherein the level of progress towards attaining the goal corresponds with a number of instances during which the first metamorphic display symbol is presented as part of a game outcome (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] teach a symbol which must move during a number of instances in order to progress towards an award).
As per claim 18, Visocnik teaches a device wherein the first metamorphic display symbol includes a number of progress indicator symbols and wherein the goal is attained by a combination of the number of progress indicator symbols in the first metamorphic display symbol and one or more matching symbols in one or more non-metamorphic symbols (Figs. 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] see example of the knight gaining a sword which would be a progress indicator while the other symbol, the sword, does not change).
As per claim 19, Visocnik teaches a device wherein the number of progress indicator symbols of the first metamorphic symbol is re-set upon attaining the goal (Figs. 10, 22-26 and 30-35 and paragraphs [0105]-[0106], [0108], [0110], and [0112] award is paid out for final goal).
As per claim 20, Visocnik teaches a device wherein the number of progress indicator symbols of the first metamorphic symbol persists for one or more game instances after attaining the goal (Figs. 22-.
Claims 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) and Acres (US Pub. No. 2009/0215523 A1) in view of Taylor (US Pub. No. 2009/0042636 A1).
As per claim 5, Visocnik does not teach a gaming device wherein the one or more progress indicators comprises a plurality of images arranged between adjacent display symbol columns or adjacent display symbol rows.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award) and Taylor teaches a gaming device (abstract) comprising an indicator woven between reels (Fig. 7 and paragraphs [0005], [0032], and [0042]-[0043]).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres and Taylor, since Visocnik is modifiable to include further progress indicators to indicate to a player that they are closer to being awarded a bonus award, as shown by Acres, thereby further encouraging the player to play as they see the progress indicators fill up (paragraph [0015] of Acres) and to include the indicator between the reels thereby providing more animations in reference to the reel (i.e. moving light show) thereby drawing the players attention further to the slot game.
As per claim 6, Visocnik does not teach a gaming device wherein a number of illuminated instances of the plurality of images corresponds to the level of progress towards attaining the goal.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels with the images being illuminated as progress is made towards the goal (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award).  Hence, it would have been obvious to 
	As per claim 7, Visocnik does not teach a gaming device wherein the plurality of images are arranged on two sides of a display symbol column or a display symbol row.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award) and Taylor teaches a gaming device (abstract) comprising an indicator woven between reels (Fig. 7 and paragraphs [0005], [0032], and [0042]-[0043]).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres and Taylor, since Visocnik is modifiable to include further progress indicators to indicate to a player that they are closer to being awarded a bonus award, as shown by Acres, thereby further encouraging the player to play as they see the progress indicators fill up (paragraph [0015] of Acres) and to include the indicator between the reels thereby providing more animations in reference to the reel (i.e. moving light show) thereby drawing the players attention further to the slot game.
	As per claim 8, Visocnik does not teach a gaming device wherein instances of the plurality of images are arranged from a bottom to a top of the display symbol column.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award) wherein progress is indicated at least in part based on vertical progress (Fig. 7 and paragraphs [0108]-[0109]) and Taylor teaches a gaming device (abstract) comprising an indicator woven between reels (Fig. 7 and paragraphs [0005], [0032], and [0042]-[0043]) wherein the indicators moves up and down alongside the reels (Fig. 7 and paragraphs 
	As per claim 9, Visocnik does not teach a gaming device wherein the control system is further configured for controlling the display system to display an award corresponding to the goal at the top of the display symbol column.  However, Acres teaches a gaming device (abstract and Fig. 11) wherein the gaming device includes progress indicators towards a prize located adjacent to the reels with the images being illuminated as progress is made towards the goal (Figs. 7 and 11-16, items 52, 54, 740, and 750 and paragraphs [0108]-[0109] and [0143]-[0147] progress is towards a bonus award) wherein an award is displayed above the symbol columns (Fig. 7, item 730 and paragraph [0107]).  Hence, it would have been obvious to combine the teachings of Visocnik with Acres and Taylor, since Visocnik is modifiable to include further progress indicators to indicate to a player that they are closer to being awarded a bonus award, as shown by Acres, thereby further encouraging the player to play as they see the progress indicators fill up (paragraph [0015] of Acres).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visocnik (US Pub. No. 2004/0048646 A1) and Acres (US Pub. No. 2009/0215523 A1) in view of Halvorson (US Pub. No. 2020/0202662 A1).
	As per claim 12, Visocnik does not teach a gaming device wherein the control system is further configured for controlling the display system to display a sequence of images corresponding to a rotation of the first metamorphic display symbol to reveal the award.  However, Halvorson teaches an .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq.
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 10-11, and 17-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of copending Application No. 16290833 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions read on a metamorphic image whose appearance is modified (claim 1) to indicate progress to a goal such as accumulation of credits towards a feature award (claims 6-7).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webb et al. (US Pub. No. 2004/0048645 A1) teaches a wagering game machine comprising a reel game wherein indicators surround a specific reel.
Yoshizawa (US Pub. No. 2009/0111570 A1) teaches a gaming machine comprising dynamic symbols which indicate an award and the award value.
Jaffe et al. (US Pub. No. 2015/0302686 A1) teaches a wagering game machine wherein symbols are animated as opening up, in the form of chests, in order to reveal an award.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        6/10/2021